Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-9, 11-13, and 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record alone or in combination failed to teach the independent claims 1, and 12, “assigning a term identifier to one of the plurality of meanings for the at least one term in such a way that the one of the plurality of meanings for the at least one term is assigned exactly one term identifier, with the term identifier serving as a key in the terminology database for translating the at least one term; selecting the term identifier depending on context of the source language word sequence composed in the source language, wherein the selection of the term identifier is performed manually or automatically; storing so that the term identifier is assigned to the at least one term as a machine- readable label; in translating the source language word sequence, parsing to identify the term identifier that is assigned to the at least one term; using the term identifier as the key to the terminology database in order to obtain a corresponding target language translation term of the at least one term as part of generating a target language word sequence; storing so that the term identifier is assigned to the corresponding target language translation term as a machine-readable label for later use in accessing the terminology database; and outputting the target language word sequence in the target language.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Etzioni et al. (US 2009/0132233 A1) teach: (Abstract) A translation graph is created using a plurality of reference sources that include translations between a plurality of different languages. Each entry in a source is used to create a wordsense entry, and each new word in a source is used to create a wordnode entry. A pair of wordnode and wordsense entries corresponds to a translation. In addition, a probability is determined for each wordsense entry and is decreased for each translation entry that includes more than a predefined number of translations into the same language. Bilingual translation entries are removed if subsumed by a multilingual translation entry. Triangulation is employed to identify pairs of common wordsense translations between a first, second, and third language. Translations not found in reference sources can also be inferred from the data comprising the translation graph. The translation graph can then be used for searches of a data collection in different languages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656